                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

BRENDA MARCELL OWEN,
ALYSSA ANN CLAYTON, and
BLADE LEE KRUEGER,
                                                        Case No. 18-CV-1855-JPS
                       Plaintiffs,

v.
                                                                          ORDER
MACIEJ CZECHOWSKI, JOANNA T.
BISGROVE, and KATHARINE E.
PEASE,

                       Defendants.


       On November 26, 2018, Plaintiff Brenda Marcell Owen (“Owen”)1

filed a pro se complaint alleging that the defendants, who appear to be

medical professionals, authorized Brian Charles Tarkenton and Ronald

Osborn (who are not defendants) to commit domestic violence. (Docket #1).

Plaintiff also filed a motion for leave to proceed in forma pauperis. (Docket

#2). The case was randomly assigned to Magistrate Judge Nancy Joseph.

The magistrate drafted a report and recommendation, in which she

determined that Plaintiff was indigent for the purpose of proceeding

without prepayment of the filing fee. (Docket #4 at 3). However, the

magistrate also determined that plaintiff did not state a cognizable claim

because, from the facts alleged, there was no federal law that may have been

violated, and no other basis for federal jurisdiction. Id.

1“Plaintiff” here refers only to Brenda Marcell Owen. Although two other plaintiffs
are listed, the complaint contains no allegations about them. Because neither have
signed the complaint, both must be dismissed from this action. Fed. R. Civ. P. 11(a).
       Pursuant to General Local Rule 72(c), 28 U.S.C. § 636(b)(1)(B), and

Federal Rule of Civil Procedure 72(b), the parties were advised that written

objections to the magistrate’s recommendation, or any part thereof, could

be filed within fourteen days of the date of service of the recommendation.

Id. To date, no party has filed such an objection. The Court has considered

Magistrate Joseph’s recommendation and, having received no objection

thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s report and

recommendation (Docket #4) be and the same is hereby ADOPTED;

       IT IS FURTHER ORDERED that Plaintiffs Alyssa Ann Clayton and

Blade Lee Krueger be and the same are hereby DISMISSED from this

action; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 31st day of January, 2019.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                                Page 2 of 2
